DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 08/19/2022. Claims 1, 3, and 10 are currently amended. Claims 1-15 are pending review in this action. The previous objection regarding the Drawings and the Specification is withdrawn in light of Applicant's amendment to the Drawings and the Specification. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claims 1 and 10. New grounds of rejection necessitated by Applicant's amendments are presented below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0045338 A1) in view of Lee et al. (US 2016/0301055 A1), Swei et al. (Journal of Applied Polymer Science. 90, 1153-1155, (2003)), and Jeon et al. (US 2021/0036294 A1).
In Regards to Claim 1:
	Bae discloses a separator for a lithium secondary battery, comprising: a porous polymer substrate having a plurality of pores; and a porous coating layer formed on at least one surface of the porous polymer substrate [0013, 0022]. Bae further discloses that the porous coating layer comprises a dispersing agent (polymer having a cyano group), a mixture of inorganic particles and a particle-type binder polymer (first polyvinylidene fluoride-based copolymer), and a second binder polymer (second polyvinylidene fluoride-based copolymer) [0022]. Bae further discloses that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-hexafluoropropylene and the second binder polymer (second polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-chlorotrifluoroethylene [0024]. Bae further discloses that the dispersing agent (polymer having a cyano group) may comprise cyanoethylpullulan, cyanoethylpolyvinylalcohol, or a mixture thereof [0025].
Bae further discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of  2-20 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer). 
Though Bae does not explicitly say that the second binder polymer (second polyvinylidene fluoride-based copolymer) is positioned on a surface of the inorganic particles in the mixture of the porous coating layer to connect and fix the inorganic particles with one another, it would be understood by the skilled artisan that the second binder polymer (second polyvinylidene fluoride-based copolymer) is necessarily positioned on a surface of the inorganic particles as the binders are mixed together with the inorganic materials during synthesis [0049-0050]. The skilled artisan would further understand that the binder necessarily serves to connect and fix the inorganic particles with one another.
Bae is deficient in disclosing 1) that the second binder polymer is polyvinyl pyrrolidone binder polymer, 2) that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130, and 3) that the dispersing agent comprises at least one of polyvinyl butyral, polyvinyl alcohol, polyvinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, pullulan, or carboxymethyl cellulose.
Regarding 1) Lee discloses a separator with a coating layer, wherein the coating layer is comprised of a binder, an inorganic particle, and a solvent [0030]. Lee further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-chlorotrifluoroethylene or polyvinyl pyrrolidone [0054]. Lee further discloses that the polyvinylidene fluoride based binder may have an average molecular weight of 500,000 g/mol to 1,500,000 g/mol [0057].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyvinyl pyrrolidone for the second binder polymer, as it is a known alternative to polyvinylidene fluoride-co-chlorotrifluoroethylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, the limitation of Claim 1 requiring that the second binder polymer is polyvinyl pyrrolidone binder polymer, is met.
Regarding 2), Swei discloses that polyvinyl pyrrolidone polymers are characterized by their K-value, and that polyvinyl pyrrolidone binders with K-values of between 80-100 have a molecular weight of between 900,000-1,500,000 (p.1, Introduction).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polyvinyl pyrrolidone polymer of modified Bae a polyvinyl pyrrolidone with a molecular weight of between 900,000-1,500,000, as it is a known range of molecular weight for a polyvinyl pyrrolidone binder, as taught by Swei, and such a binder would have a molecular weight in the range taught by Lee. By doing so, the limitation of Claim 1 requiring that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130 is met.
	Regarding 3), Jeon discloses a separator for a battery, wherein the separator comprises a polyolefin-based substrate film, and a coating layer, wherein the coating layer is formed from a composition comprising an organic binder including a polyamic acid and a second binder [0030, 0085]. Jeon further discloses that the binder may be selected from a list which includes polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and acrylonitrilestyrene-butadiene copolymer, or mixtures thereof [0085].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the dispersing agent of Bae a mixture of cyanoethylpullulan and cellulose acetate, as Bae teaches that the dispersing agent may be a mixture of cyanoethylpullulan and cyanoethylpolyvinylalcohol, and Jeon teaches that cellulose acetate is a suitable equivalent of cyanoethylpolyvinylalcohol for use as a binder in a separator, and furthermore that a mixture of cyanoethylpullulan and cellulose acetate may be selected as a suitable binder for a separator. Thus, by making the above modification, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer), which after modification is the polyvinyl pyrrolidone binder, is present in an amount of  4.66-18.66 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, modified Bae discloses that the dispersing agent (polymer having a cyano group) comprises cyanoethylpullulan. Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae further discloses that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-hexafluoropropylene [0024]. 
Bae is deficient in disclosing that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) comprises at least one of styrene butadiene rubber, acrylonitrile-butadiene rubber, acrylonitrile-butadiene-styrene rubber, polymethyl methacrylate-co-ethylhexyl acrylate, polyacrylonitrile, polyvinyl chloride, polyvinylidene fluoride, polyvinyl alcohol, styrene, or polycyanoacrylate.
 Lee  further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-hexafluoropropylene, polyacrylonitrile, or polyvinylidene fluoride [0054].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyacrylonitrile or polyvinylidene fluoride for the particle-type binder polymer, as it is a known alternative to polyvinylidene fluoride-co-hexafluoropropylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1): 
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae further discloses that a weight ratio of the inorganic particles: (a total of particle-type binder polymer and polyvinyl pyrrolidone binder polymer) is 50:50 to 99:1 [0033]. Therefore, all of the limitations of Claim 5 are met.


In Regards to Claim 6 (Dependent Upon Claim 1):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae further discloses that the porous polymer substrate is a polyolefin-based porous polymer film substrate or a porous polymer non-woven substrate [0035]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 6 as set forth above. Bae further discloses that the porous polymer substrate is the polyolefin-based porous polymer film substrate which may be comprised at least one of polyethylene, polypropylene, polybutylene, polypentene, or their mixtures [0035]. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 10:
Bae discloses a method for manufacturing a separator for a lithium secondary battery, comprising the step of: (S1) preparing slurry for forming a porous coating layer comprising a plurality of inorganic particles, a dispersing agent and a particle-type binder polymer dispersed in a binder polymer solution comprising a second binder polymer (second polyvinylidene fluoride-based copolymer) dissolved in a solvent [0049-0050]. Bae further discloses that the method includes the steps of: (S2) applying the slurry for forming the porous coating layer onto at least one surface of a porous polymer substrate, and (S3) drying the slurry coated porous polymer substrate obtained by (S2), to form the porous coating layer on the porous polymer substrate [0050]. Bae further discloses that the dispersing agent (polymer having a cyano group) may comprise cyanoethylpullulan, cyanoethylpolyvinylalcohol, or a mixture thereof [0025].
Bae further discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of  2-20 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer).
Bae is deficient in disclosing 1) that the second binder polymer is polyvinyl pyrrolidone binder polymer, 2) that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130, and 3) that the dispersing agent comprises at least one of polyvinyl butyral, polyvinyl alcohol, polyvinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, pullulan, or carboxymethyl cellulose.
Regarding 1) Lee discloses a separator with a coating layer, wherein the coating layer is comprised of a binder, an inorganic particle, and a solvent [0030]. Lee further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-chlorotrifluoroethylene or polyvinyl pyrrolidone [0054]. Lee further discloses that the polyvinylidene fluoride based binder may have an average molecular weight of 500,000 g/mol to 1,500,000 g/mol [0057].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyvinyl pyrrolidone for the second binder polymer, as it is a known alternative to polyvinylidene fluoride-co-chlorotrifluoroethylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, the limitation of Claim 10 requiring that the second binder polymer is polyvinyl pyrrolidone binder polymer, is met.
Regarding 2), Swei discloses that polyvinyl pyrrolidone polymers are characterized by their K-value, and that polyvinyl pyrrolidone binders with K-values of between 80-100 have a molecular weight of between 900,000-1,500,000 (p.1, Introduction).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polyvinyl pyrrolidone polymer of modified Bae a polyvinyl pyrrolidone with a molecular weight of between 900,000-1,500,000, as it is a known range of molecular weight for a polyvinyl pyrrolidone binder, as taught by Swei, and such a binder would have a molecular weight in the range taught by Lee. By doing so, the limitation of Claim 10 requiring that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130 is met.
Regarding 3), Jeon discloses a separator for a battery, wherein the separator comprises a polyolefin-based substrate film, and a coating layer, wherein the coating layer is formed from a composition comprising an organic binder including a polyamic acid and a second binder [0030, 0085]. Jeon further discloses that the binder may be selected from a list which includes polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and acrylonitrilestyrene-butadiene copolymer, or mixtures thereof [0085].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the dispersing agent of Bae a mixture of cyanoethylpullulan and cellulose acetate, as Bae teaches that the dispersing agent may be a mixture of cyanoethylpullulan and cyanoethylpolyvinylalcohol, and Jeon teaches that cellulose acetate is a suitable equivalent of cyanoethylpolyvinylalcohol for use as a binder in a separator, and furthermore that a mixture of cyanoethylpullulan and cellulose acetate may be selected as a suitable binder for a separator. Thus, by making the above modification, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 10 as set forth above. Bae further disclosed that the solvent may be water [0038]. Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 14 (Dependent Upon Claim 10):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 10 as set forth above. Bae further discloses that a weight ratio of the inorganic particles: (a total of particle-type binder polymer and polyvinyl pyrrolidone binder polymer) is 50:50 to 99:1 [0033]. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 1):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae further discloses a lithium secondary battery comprising a cathode, an anode, and a separator interposed between the cathode and the anode, wherein the separator is the separator according to Claim 1 [0041-0042]. Therefore, all of the limitations of Claim 15 are met.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0045338 A1) as modified by Lee et al. (US 2016/0301055 A1) Swei et al. (Journal of Applied Polymer Science. 90, 1153-1155, (2003)), and Jeon et al. (US 2021/0036294 A1), as applied to Claims 1 and 10 above, and in further view of Whear et al. (US 2017/0098810 A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Bae as modified by Lee, Swei, and Jeon discloses the separator of Claim 1 as set forth above. Bae is silent to the porous polymer substrate being a surface-treated-porous polymer substrate or is a non-surface treated porous polymer substrate.
Whear discloses separator for a battery which may include a porous substrate such as a polyethylene microporous membrane, or a non-woven material, and wherein the substrate maybe subject to a surface treatment [0011-0012]. Whear discloses that the surface of the separator may be made hydrophilic via surface treatment with ion beam plasma such as in vapor deposition [0024, 0061-0062]. Whear further teaches that such surface treatment can result in improved adhesion of a coating material to the substrate, and can alter the hydrophilicity of the substrate surface, which increases the wetting rate of the treated surface [0024].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae to be surface treated by plasma discharge, with a reasonable expectation of success in improving the adhesion of a coating to the substrate and increasing the wetting rate of the separator, as taught by Whear. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Bae as modified by Lee, Swei, Jeon, Whear discloses the separator of Claim 8 as set forth above. As detailed above, Bae as modified by the porous polymer substrate is the surface-treated porous polymer substrate, which is surface-treated by plasma discharge. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 12 (Dependent Upon Claim 10):
Bae as modified by Lee, Swei, and Jeon discloses the method of Claim 10 as set forth above. 
Bae is silent to the porous polymer substrate being a surface-treated-porous polymer substrate or is a non-surface treated porous polymer substrate.
Whear discloses separator for a battery which may include a porous substrate such as a polyethylene microporous membrane, or a non-woven material, and wherein the substrate maybe subject to a surface treatment [0011-0012]. Whear discloses that the surface of the separator may be made hydrophilic via surface treatment with ion beam plasma such as in vapor deposition [0024, 0061-0062]. Whear further teaches that such surface treatment can result in improved adhesion of a coating material to the substrate, and can alter the hydrophilicity of the substrate surface, which increases the wetting rate of the treated surface [0024].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae to be surface treated by plasma discharge, with a reasonable expectation of success in improving the adhesion of a coating to the substrate and increasing the wetting rate of the separator, as taught by Whear. By doing so, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 12):
Bae as modified by Lee, Swei, Jeon and Whear discloses the method of Claim 12 as set forth above. As detailed above, Bae as modified by the porous polymer substrate is the surface-treated porous polymer substrate, which is surface-treated by plasma discharge. Therefore, all of the limitations of Claim 13 are met.
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. New grounds of rejection are necessitated by Applicant’s amendments, the rejections addressed herein are on grounds of Bae et al. (US 2011/0045338 A1), Lee et al. (US 2016/0301055 A1), Swei et al. (Journal of Applied Polymer Science. 90, 1153-1155, (2003)), Jeon et al. (US 2021/0036294 A1), and Whear et al. (US 2017/0098810 A1).
The Applicant argues that it would not be obvious to the skilled artisan to modify Bae in view of Lee as Bae requires that the first and second PVDF-based copolymers must have different solubilities. The examiner agrees that Bae teaches that the use of two copolymers which have different solubility results in reduced phase separation [0024]. Bae further discloses that the first and second polyvinylidene fluoride-based copolymers have solubility of 25 weight % or more and 10 weight % or less, respectively [0024]. 
Bae discloses that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-hexafluoropropylene and the second binder polymer (second polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-chlorotrifluoroethylene [0024]. Lee discloses a binder for a separator which is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-chlorotrifluoroethylene or polyvinyl pyrrolidone [0054]. Upon the modification detailed in the rejections of Claims 1 and 10 above, polyvinyl pyrrolidone is selected as the second binder polymer in place of polyvinylidene fluoride-co-chlorotrifluoroethylene, which are taught to be equivalents by Lee. 
Upon modification of Bae, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) remains polyvinylidene fluoride-co-hexafluoropropylene, thus the skilled artisan would appreciate that it would be expected to meet the requirement of Bae wherein the first polyvinylidene fluoride-based copolymers have solubility of 25 weight % or more. Jirgensons (Journal of Polymer Science, Vol. VIII, No.5, p. 519-527 (1952)) discloses that polyvinyl pyrrolidone is only slightly soluble in acetone, namely 1%-5% soluble (p.520, Materials and Methods, and p. 523, Solubility of PVP in Acetone, Table VI). Thus, upon making the modification to use polyvinyl pyrrolidone as the second binder, the requirement of Bae that the second polyvinylidene fluoride-based copolymers has a solubility of 10 weight % or less, is achieved.
The Applicant further argues that Bae requires a binder polymer having a cyano group, and that amended Claims 1 and 10 recite options for dispersing agents which do not contain cyano groups. As detailed above in the rejections of Claims 1 and 10, modified Bae comprises a binder which is a mixture of cyanoethylpullulan and cellulose acetate. Thus, both the requirements of the instant claims and the prior art reference are met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724